PER CURIAM.
Hussam Reissour appeals a final judgment of the Broward County Circuit Court revoking his probation and ordering restitution in connection with his conviction for tampering with evidence (Case No. 90-10315) and his conviction for burglary and sexual assault (Case No. 91-13412). We reverse and remand the trial court’s order of restitution entered July 15, 1992 with directions to correct the scrivener’s error ordering restitution in Case No. 90-10315 and to clarify the purpose for the reservation of jurisdiction in the restitution order. See Hatcher v. State, 591 So.2d 1134 (Fla. 4th DCA 1992).
REVERSED and REMANDED.
DELL, FARMER and KLEIN, JJ„ concur.